Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2021.
Detailed Action
Applicant’s elected species I corresponding to claims 1-9.
Claims 1-9 are the current claims hereby under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1) and in view of Kanazawa (JP 2009-291245 A) and Sano (US 20190313962 A1).

Regarding Claim 1, Hall discloses a medical toilet (Abstract, a medical toilet) comprising: 
a toilet seat (In Fig. 3, sensors 314 and 316 are shown on the seat); and
wherein each of at least one sensor is disposed on or in a surface of the medical toilet (See Fig. 3, and [0052], bioimpedance sensors 314 and 316 are in contact with the individual's skin to collect multiple analyte samples. In contact with the users skin occurs while the user is sitting on the surface of the seat).
However, Hall does not explicitly disclose: b. at least one durometer, the at least one durometer comprising an indenter, and a spring; c. wherein each of the at least one durometer is disposed on or in a surface of the medical toilet; d. wherein the at least one durometer is configured to measure a hardness of a soft tissue. Hall suggests a plurality of sensors may be used to measure the analyte sensor in [0016].  Kanazawa teaches a muscle hardness measurement instrument disposed with a seat ([0001], a muscle hardness measuring device and a seating seat equipped with the muscle hardness measuring device) comprising an at least one durometer ([0064], muscle hardness measuring member 80 includes a pressing element 82 and a contact element 83), wherein each of the at least one durometer is disposed on or in a surface of the seat ([0062], the muscle hardness measuring member 80 is provided with the seat back frame 81); and wherein the at least one durometer is configured to measure a hardness of a soft tissue ([062], measure the muscle hardness of a region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor assembly in the toilet seat as disclosed by Hall to include a muscle hardness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness (Kanazawa [0065]).
Kanazawa does not explicitly teach the at least one durometer comprising an indenter, and a spring. Sano teaches a hardness meter (Abstract, hardness meter) comprising: an indenter ([0030], movable portion 15 has a contact portion 20 that is a part pressed against the object 150 to be measured so that the object 150 to be measured is depressed when the hardness is measured (calculated) and a contact surface of a movable portion and an object portion) and a spring ([0029], spring 13). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness meter taught by Kanazawa to include an indenter and a spring as taught by Sano to measure the estimate the hardness from only an output value of the pressure sensor without depending on a strength of compression by an operator ([0008]). One of ordinary skill in the art would recognize that applying the known feature of a durometer including an indenter and spring as taught by Sano to the non-descript muscle hardness meter of Kanazawa would yield only the predictable result of measuring a hardness value. 

Regarding Claim 4, Hall further discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat).

Regarding Claim 7, Sano further teaches a controller ([0075], microprocessor 23), wherein the controller is in electronic connection with the at least one durometer ([0035], information (output signal) on the voltage from the detection circuit 34 (or the rectifier circuit) is introduced into a driving circuit 21 (see FIG. 1) in the hardness calculating device 2 including microprocessor 23, see Fig. 3); and wherein the controller comprises non-transitory computer readable media ([0065], the storage unit 24, which is means for storing various kinds of information, is achieved by, for example, a RAM (Random Access Memory), a ROM (Read Only Memory), and an HDD (Hard Disk Drive)), the non- transitory computer readable media comprising instructions for storing and analyzing measurements ([0049], A database of the above-described correspondence table is preliminarily made and stored as a database 1001 in, for example, the storage unit 24. The hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness) collected by the at least one durometer to determine the hardness of a soft tissue ([0038], in a memory (not illustrated) in the hardness calculating device 2, various programs stored in the storage unit 24 are deployed. The microprocessor 23 executes the program loaded into the memory to perform predetermined process and calculation).

Regarding Claim 9, Sano further teaches wherein the indenter is the shape of either a rod (See Fig. 2, moveable portion is in the shape of a rod) or a pointed cone. One of ordinary skill in the art would recognize that the selection of the shape of the tip is a mere design choice meant to optimize performance of the device that would be obvious to make from the standardized selection of durometer tips. 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Allen (US 20170251996 A1).
Regarding Claim 2, Kanazawa further teaches wherein the at least one durometer consists of a plurality of durometers (See Fig. 6, two muscle hardness measuring devices are shown). One of ordinary skill in the art would recognize that using multipole sensors allows for the simultaneous measurement at different locations as highlighted by Allen ([0048-[0049]]).

Regarding Claim 3, modified Hall teaches the medical toilet of claim 2 as described above, and Hall discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat) and wherein the plurality of sensors is disposed on the surface of the toilet seat (See Fig. 3). While Hall does not explicitly disclose that durometers are the sensors disposed within the surface of the toilet seat, Hall suggests a plurality of different sensors in [0016] which are all used to measure some value from a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet seat disclosed by Hall including integrated sensors to include a durometer as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness (Kanazawa [0065]). ne of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as its position is varied.

Regarding Claim 5, modified Hall teaches the medical toilet of claim 1 as described above.
However, modified Hall does not teach the system further comprising a toilet lid, wherein the surface of the medical toilet comprises a surface of the toilet lid. Allen teaches a medical toilet (Abstract, medical toilet) comprising a toilet lid ([0049], FIG. 6 illustrates toilet lid 600), wherein a surface of the medical toilet comprising sensors is the toilet lid ([0049], illustrates toilet lid 600 which includes stethoscope probes 620, 630, 640, and 650). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hall and Sano including durometers in the seat of a toilet to include the same sensors in the toilet lid as taught by Allen to take measurements from multiple different location simultaneously (Allen [0049]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as its position is varied. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Periyasamy  (Investigation of Shore meter in assessing foot sole hardness in patients with diabetes mellitus - a pilot study).
Regarding Claim 6, modified Hall teaches the medical toilet of claim 1, and Hall further discloses a foot scale ([0052], a scale 305).
However, Hall does not explicitly disclose wherein the surface of the medical toilet comprises a surface of the foot scale. Periyasamy teaches a method wherein a durometer is used on the soles of subject’s feet (Measurement of Hardness of foot sole using Shore meter, Shore meter is pressed perpendicular to the surface of the foot sole areas of both the feet as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot scale disclosed by Hall to include a durometer as Periyasamy teaches that an increase in foot hardness is a key risk factor for the development of foot pressure ulcers in patients with diabetes (Periyasamy Discussion). One of ordinary skill in the art would recognize that the placement of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Merkel (Validity, reliability, and feasibility of durometer measurements of scleroderma skin disease in a multicenter treatment trial).
Regarding Claim 8, Modified Hall teaches the medical toilet of claim 1 as described above.
However, modified does not explicitly teach wherein the at least one durometer is configured to measure the hardness of the soft tissue using one or more of the following list of durometer scales: Shore 00, Shore A, and Shore D. Merkel teaches a method of determining skin hardness using a durometer (Durometer skin hardness scores, Durometer measurements were made using a handheld digital durometer (Rex Gauge Type OO; Rex Gauge Durometer, Buffalo Grove, IL) with a continuous scale measured in standard durometer units). One of ordinary skill in the art would recognize that the durometer scales and standardized and selecting a scale is a mere design choice that would be obvious to make to optimize performance based on the hardness of the surface being measured.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791